DETAILED ACTION
	This action is in response to the Response to Election/Restriction filed 3/29/2021. Currently, claims 1-20 are pending in the application. Claims 8-11 and 16 are withdrawn and not examined at this point.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Species II, Figure 2 (claims 1-7, 12-15 and 17-20) in the reply filed on 3/29/2021 is acknowledged.  The traversal is on the ground(s) that the species identified by the examiner do not require a different field of search.  This is not found persuasive because the species require searching different classes /subclasses or electronic resources, or employing different search strategies or search queries.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-11 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable 3/29/2021.
Claim 17 is withdrawn as being drawn to a non-elected species. Claim 17 recites a pressure sensitive adhesive, which is only described by Applicant to be a feature of non-elected Species V (Figure 5). Applicant’s Figure 5 teaches pressure sensitive adhesive (9).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one sensor and display (see claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the limitation "the shell between the facing layer and the backing layer" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 (upon which claim 14 depends) recites “a shell formed by a facing layer and a backing layer.” Therefore, the structure of the claimed shell is unclear.
Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites “a wound healing friendly environment is promoted by the wound dressing absorbing the wound fluids by the absorbent core and removing bioburdens 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reisinger (WO 2009019229 A2).
In regards to claim 1, Reisinger teaches in Figures 1a and 1b an absorbent core (absorbent body 1, core 14, sheath wall 15.1, sheath wall 15.2) comprising a top carrier layer (sheath wall 15.1) and a bottom carrier layer (sheath wall 15.2); a superabsorbent substance (description teaches “fibers and superabsorbent powdery particles forming a core 14, which in turn is sandwiched with two cover layers 15.1, 15.2 of cellulosic material”) dispersed between (as shown in Figure 1a) the top carrier layer (sheath wall 15.1) and the bottom carrier layer (sheath wall 15.2); and a shell (outer the outer surface of the supporting structure (bottom layer of inner shell 9) of the facing layer (sheath wall 5.2 and bottom layer of inner shell 9) and the outer surface of the supporting structure of the backing layer is laminated with a foam layer (bottom layer of inner shell 9 is shown in Figures 1a and 1b to be laminated with sheath wall 5.2; claim 2 teaches that the sheath 5, which includes sheath wall 5.2, “comprises a flexible foam”).
In regards to claim 2, Reisinger teaches the apparatus of claim 1. Reisinger teaches in claim 12 that the foam layer (sheath wall 5.2) is a polyurethane foam (claim 13 teaches “the flexible foam of the shell to at least one material selected from the group consisting of thermoplastic flexible foams, such as polyurethane, polyamide or polyether foam, silicone foam and cellulose foam or natural sponge”).
In regards to claim 3, Reisinger teaches the apparatus of claim 1. Reisinger teaches that the foam layer (sheath wall 5.2) is a hydrophilic polyurethane foam (description teaches “the two sheath walls 5.1, 5.2 are made of the same open-cell, sterilized, therapeutically effective polyurethane foam;” open-cell foams are porous such that they can absorb water therein and therefore, can be considered hydrophilic; see attached definition of “hydrophilic”).
In regards to claim 6, Reisinger teaches the apparatus of claim 1. Reisinger teaches in Figures 1a and 1b that the supporting structure (top layer of inner shell 9) of the backing layer (sheath wall 5.1 and top layer of inner shell 9) comprises a non-woven material and a textile, or a textile laminated backing sheet (top layer of inner shell 9 is taught in Figures 1a and 1b to be a sheet of material that is positioned on the back of sheath wall 15.1 and therefore, the top layer of inner shell 9 can be considered a backing sheet; top layer of inner shell 9 is shown in Figures 1a and 1b to be laminated on top of absorbent body 1, which is taught in the description to be a textile material; the description teaches “two sheath walls 5.1, 5.2 and a wrapped, absorbent body 1 in the form of an airlaid mat are shown…the airlaid mat has supporting textile fibers”).
In regards to claim 13, Reisinger teaches the apparatus of claim 1. Reisinger teaches in the description that the foam layer (sheath wall 5.2) laminated onto the supporting structure (bottom layer of inner shell 9) of the facing layer (sheath wall 5.2 and bottom layer of inner shell 9) or the foam layer laminated onto the supporting structure of the backing layer comprises a bacteria adsorbing composition (description teaches “the two sheath walls 5.1, 5.2 are made of the same open-cell, sterilized, therapeutically effective polyurethane foam;” open-cell foams are porous such that they can absorb fluid containing bacteria).
In regards to claim 14, Reisinger teaches the apparatus of claim 1. Reisinger teaches in Figures 1a and 1b that the facing layer (sheath wall 5.2 and bottom layer of inner shell 9) and the backing layer (sheath wall 5.1 and top layer of inner shell 9) are connected together (via seam 16; as shown in Figure 1b) and form (sheath wall 5.1/top layer of inner shell 9 and sheath wall 5.2/bottom layer of inner shell 9 are connected together to form the shell) the shell (outer shell 5, sheath wall 5.1, sheath wall 5.2, inner shell 9) between the facing layer (sheath wall 5.2 and bottom layer of inner shell 9) and the backing layer (sheath wall 5.1 and top layer of inner shell 9), and the shell (outer shell 5, sheath wall 5.1, sheath wall 5.2, inner shell 9) encloses (as shown in Figure 1b) the absorbent core (absorbent body 1, core 14, sheath wall 15.1, sheath wall 15.2).
Claim 14 claim limitation “glued together by a circumferential hot melt” is a product-by-process claim limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a .”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
In regards to claim 19, Reisinger teaches the apparatus of claim 1. Reisinger teaches in Figures 1a and 1b wherein: the wound dressing (wound care article 10) is configured to be applied to a human skin surface or an animal skin surface in an area of a wound (wound care article 10 is capable of being positioned on a human skin surface or an animal skin surface in an area of a wound; description teaches “the wound care article 10 can be placed on the wound both with its ‘left’ and ‘right’ flat sides”); and the shell (outer shell 5, sheath wall 5.1, sheath wall 5.2, inner shell 9) is configured to draw in wound fluids exuding the wound (description teaches “the two sheath walls 5.1, 5.2 are made of the same open-cell, sterilized, therapeutically effective polyurethane foam;” open-cell foams are porous such that they can absorb wound fluids exuding the wound); and a wound healing friendly environment is capable of being promoted since the wound dressing (wound care article 10) is capable of absorbing the wound fluids by the absorbent core (absorbent body 1, core 14, sheath wall 15.1, sheath wall 15.2) and removing bioburdens from a bed of the wound (absorbent body 1 is capable of absorbing the wound fluids to remove bioburdens from a bed of the wound, thereby promoting a wound healing friendly environment). 
In regards to claim 20, Reisinger teaches the apparatus of claims 1 and 19. Reisinger teaches in Figures 1a and 1b that the wound dressing (wound care article 10) is a bandage (wound care article 10 is capable of being used to cover wound and therefore, is a bandage; description teaches “the wound care article 10 can be placed on the wound both with its ‘left’ and ‘right’ flat sides”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger (WO 2009019229 A2).
In regards to claim 4, Reisinger teaches the apparatus of claim 1. Reisinger teaches that at least one structure selected from a group consisting of the supporting structure (bottom layer of inner shell 9) of the facing layer (sheath wall 5.2 and bottom layer of inner shell 9) and the supporting structure (top layer of inner shell 9) of the backing layer (sheath wall 5.1 and top layer of inner shell 9) is a hydrophilic or hydrophobic material (the description teaches “the airlaid mat is housed in a liquid-permeable, made of polyester film inner shell 9;” liquid permeable materials can absorb water and therefore, can be considered hydrophilic; see attached definition of “hydrophilic”).
Reisinger does not teach that the material of the supporting structure(s) is non-woven.
However, the description of Reisinger teaches the benefit of using a non-woven material is that “nonwovens maintain their structural integrity.”
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger (WO 2009019229 A2) in view of Borrero et al. (US 2019/0076304).
In regards to claim 5, Reisinger teaches the apparatus of claims 1 and 4. Reisinger does not teach that the hydrophilic or hydrophobic non-woven material is a polypropylene (PP) spunbond, a combined non-woven fabric comprising a layer of a meltblown between two layers of a spunbond non-woven (SMS), a hydroentangled non-woven, or a combined non-woven fabric comprising, in alternating order, three spunbond non-woven layers and two meltblown non-woven layers (SMSMS).
However, Borrero et al. teaches in [0282] and Figure 57 an analogous device (the abstract teaches the device being “wound care dressings”) wherein the hydrophilic or hydrophobic non-woven material is a polypropylene (PP) spunbond ([0282] teaches the top sheet 540 comprising a hydrophilic material made of nonwoven fibers, such as PP spunbounds), a combined non-woven fabric comprising a layer of a meltblown between two layers of a spunbond non-woven (SMS), a hydroentangled non-
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the hydrophilic non-woven material of Reisinger to be a polypropylene (PP) spunbond as taught by Borrero et al. because this element is known in the art to be a suitable alternate hydrophilic material that can allow for fluid to penetrate the material to be absorbed by the absorbent core, as Borrero et al. teaches in [0282].

Claims 7, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger (WO 2009019229 A2) in view of Rovaniemi (US 2016/0113818).
In regards to claim 7, Reisinger teaches the apparatus of claim 1. Reisinger does not teach that the supporting structure of the backing layer comprises a textile backsheet (TBS) or a breathable textile laminated backsheet (BTBS).
However, Rovaniemi teaches in [0098] an analogous wound dressing (wound dressing 1) wherein the supporting structure (material of backing layer 4) of the backing layer (backing layer 4) comprises a textile backsheet (TBS) or a breathable textile laminated backsheet (BTBS).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the supporting structure of the backing layer of Reisinger to comprise a breathable textile laminated backsheet (BTBS) as taught by Rovaniemi because this element is known to prevent exudate from exiting the 
In regards to claim 12, Reisinger teaches the apparatus of claim 1. Reisinger teaches in the description wherein: the wound dressing (wound care article 10) comprises an active substance (physiologically active substance; the description teaches “as a substantially flat material section comprising absorbent material consisting of an absorbent fleece with superabsorbent polymers distributed therein [absorbent body 1] and at least one chemically and / or physiologically active substance”); and the active substance (physiologically active substance) is integrated in at least one component of the wound dressing (wound care article 10) selected from a group consisting of the absorbent core (the description teaches “as a substantially flat material section comprising absorbent material consisting of an absorbent fleece with superabsorbent polymers distributed therein [absorbent body 1] and at least one chemically and / or physiologically active substance”), the facing layer and the backing layer.
Reisinger does not teach the active substance including at least one substance selected from a group consisting of polyhexanide (PHMB), silver, antimicrobial peptide, copper and zinc.
However, Rovaniemi teaches in [0074] an analogous device wherein the absorbent core (“absorbent core” taught in [0074]) includes an active substance (“substance supporting wound healing” taught in [0074]) including at least one substance selected from a group consisting of polyhexanide (PHMB), silver, antimicrobial peptide, copper and zinc.

In regards to claim 15, Reisinger teaches the apparatus of claim 1. Reisinger does not teach that the top and bottom carrier layers of the absorbent core each consist of 70% by weight rayon and 30% by weight polyester as spun-laced material.
However, Rovaniemi teaches in [0069] and [0080] an analogous device wherein the carrier layers of the absorbent core ([0080] teaches “carrier layers of the absorbent core”) each consist of 70% by weight rayon and 30% by weight polyester as spun-laced material (see [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the top and bottom carrier layers of the absorbent core of Reisinger such that the carrier layers of the absorbent core each consist of 70% by weight rayon and 30% by weight polyester as spun-laced material as taught by Rovaniemi because this material is known to “give the required elasticity when wet,” as Rovaniemi teaches in [0069].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger (WO 2009019229 A2) in view of Rapp et al. (US 2016/0242964).
In regards to claim 18, Reisinger teaches the apparatus of claim 1. Reisinger does not teach that the wound dressing comprises at least one sensor and a display; and the display is configured to receive data determined by the sensor in form of an electrical signal and to display the received data.
However, Rapp et al. teaches in [0073] an analogous device wherein the wound dressing ([0031] teaches that bandage being used for “improving wound or scar healing”) comprises at least one sensor (“pressure sensors” taught in [0073]) and a display (“display” taught in [0073]); and the display (“display” taught in [0073]) is configured to receive data determined by the sensor (“pressure sensors” taught in [0073]) in form of an electrical signal and to display the received data ([0073] teaches “the flexible electrical conduits 80 act as the leads that will carry signals produced by the assembled pressure sensors to a connector 85, which is adapted to couple the sensors to a monitor-controller or other display”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the wound dressing of Reisinger such that the wound dressing comprises at least one sensor and a display; and the display is configured to receive data determined by the sensor in form of an electrical signal and to display the received data as taught in Rapp et al. because this element is known to enable the wound dressing to deliver consistent and observable pressure readings to a user through user-friendly interfaces to inform the user of the applied pressure, as Rapp et al. teaches in [0029] and [0035]. Since the description of Reisinger teaches the device being used “as or in combination with a pressure or compression bandage,” such a modification would be beneficial.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/4/2021